DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/02/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the reference contained within the information disclosure statement is being considered by the examiner.
Claim Interpretation
Applicant is put on notice in regard to the Examiner’s interpretation of certain claim elements.
Regarding claim 1, the term “cutting” is interpreted to read on the subject matter as recited in paragraph [0002] of the published specification.  Specifically, that “[t]hroughout the present specification, the term ‘cutting’ will be used to encompass singulation, scribing and drilling.”  Additionally, the term “wafer” is interpreted to read on the subject matter as recited in paragraph [0002] of the published specification.  Specifically, that the term “wafer” is used to encompass 

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a laser beam guiding assembly for directing the laser beam pulses from the laser source to irradiate a wafer" and "a driving assembly for relatively moving the semiconductor material and the irradiating laser beam pulses" in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification provides additional detail as to the structure of the guiding assembly.  Specifically, that “a mirror 17 guides the beam 16”, as stated in paragraph [0098] of the published specification.
A review of the specification found the following from paragraph [0098]:  “[c]huck 13, and hence wafer 11, are driven in use by a drive 14, so that there is relative movement between the wafer 11 and the irradiating laser light”.  However, the Examiner takes the position that this disclosure is insufficient in providing details of the structure that corresponds to the driving assembly.  The remainder of the specification is silent in regards as to the structure of the driving assembly.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation that recites “guiding the emitted laser beam pulses to irradiate a wafer to be cut” is unclear.  Specifically, it is unclear if “a wafer” is the same or different wafer as recited in the preamble.
Claim 2 recites the limitation "the first plurality of laser beam pulses".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, the limitation that recites “a single laser beam pulse” is unclear.  Specifically, it is unclear if a single laser beam pulse is referring to the at least one laser beam pulse, as recited in claim 1, or a different claim element.  This clarity issue applies to both the first and second set.  Additionally, the limitation 
Regarding claim 7, the limitation that recites “a laser beam pulse” of the first and second set is unclear.  Specifically, it is unclear if this claim element is the same laser beam pulse as recited in claim 1 or a different claim element.
Regarding claim 8, the limitation that recites “a laser beam pulse” of the second set is unclear.  Specifically, it is unclear if this claim element is the same laser beam pulse as recited in claim 1 or a different claim element.  Additionally, claim 8 recites the limitation "the following pulse".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, the limitation that recites “a laser beam pulse” of the second set is unclear.  Specifically, it is unclear if this claim element is the same laser beam pulse as recited in claim 1 or a different claim element.
Regarding claim 10, the limitation that recites “a laser beam pulse” of the first set is unclear.  Specifically, it is unclear if this claim element is the same laser beam pulse as recited in claim 1 or a different claim element.  Additionally, the limitation that recites “a laser beam pulse burst of the first set” is unclear.  Specifically, it is unclear if this is referring to the laser beam pulse burst, as recited in claim 5, or a different claim element.

Additionally, claim limitation “driving assembly”, as recited in claim 17, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  As discussed above, the Examiner assumes that the drive 14 to correspond to the driving assembly.  However, there is no disclosure of the structure that performs the recited function, and Fig. 5 shows drive 14 only as an empty box.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 3-5 and 11-16 are rejected for being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Publication No. KR20130069593A (hereinafter Rekow), translation attached to this Office Action, in view of U.S. Patent No. 7428253 (hereinafter Murison).
Regarding claim 1, Rekow discloses a method of cutting (drilling, Abstract, Rekow) a wafer (workpiece 304, Fig. 7, reproduced below for convenience, Rekow) by irradiating the wafer with laser energy (laser pulses, Abstract, Rekow).  Rekow discloses that “[t]he present invention also relates to drilling, i.e., drilling holes in various materials using a series of laser pulses. However, the present invention has wider applicability and can be applied to other applications and materials…. such as marking, engraving, micromachining and cutting” (page 3).  Moreover, Rekow describes drilling a hole “in a uniform material, such as a silicon wafer” (page 6).

    PNG
    media_image1.png
    539
    475
    media_image1.png
    Greyscale

Additionally, Rekow discloses providing a laser source (laser source 300, Fig. 7, reproduced above, Rekow) adapted to emit a sequence of successive laser beam pulses (series S3 of laser pulses suitable for drilling holes in a workpiece, pages 13-14 and Fig. 4, reproduced below, Rekow), emitting laser beam pulses Rekow), guiding the emitted laser beam pulses to irradiate a wafer to be cut (“optics 302 may be controlled by a controller to move the beam from one position to another along the surface of the workpiece”, page 17 and Fig. 7, Rekow).  Rekow also discloses that “the components for guiding the beam may be mirrors” (page 16).

    PNG
    media_image2.png
    274
    548
    media_image2.png
    Greyscale

Additionally, Rekow discloses moving the wafer relative to the irradiating laser beam pulses to cut the wafer (“the workpiece holder may be controlled by a controller to move the workpiece and drill subsequent holes”, page 17, Rekow) along a cutting line (“[t]he present invention also relates to drilling, i.e., drilling holes in various materials using a series of laser pulses. However, the present invention has wider applicability and can be applied to other applications and materials…. such as marking, engraving, micromachining and cutting”, page 3, Rekow).  The Examiner asserts that as Rekow discloses “cutting”, it logically follows that Rekow also discloses a cutting line.
Rekow discloses wherein the sequence of laser beam pulses (series S3 of laser pulses suitable for drilling holes in a workpiece, pages 13-14 and Fig. 4, reproduced above, Rekow) comprises: first (first sub-series S3a, pages 13-14 and Fig. 4, reproduced above, Rekow) and second sets of laser beam pulses (second sub-series S3c, pages 13-14 and Fig. 4, reproduced above, Rekow), the first set comprising: at least one laser beam pulse (subseries S3a has four laser beam pulses in Fig. 4, Rekow) having a pulse width in the range from 0.1 to 300 nanoseconds (“the pulse width may be less than or greater than 100 nanoseconds”, page 15, Rekow), and the second set (second sub-series S3c, pages 13-14 and Fig. 4, reproduced above, Rekow) comprising at least one laser beam pulse (subseries S3c has four laser beam pulses in Fig. 4, Rekow).
Moreover, Rekow discloses that “the second pulse width is not equal to the first pulse width” (claim 17).  Rekow also discloses “[t]he choice of the values of E1, E2, L1, T1, T2 can be predetermined in order to optimize not only the speed of drilling but also some important characteristics of the hole” (page 5).  Rekow also discloses:
“The number of subseries in the series of pulses whose pulse characteristics can be changed is not limited to just two or three. There may be 4, 5, 10, 20 subseries, and the like. Indeed, in embodiments of the present invention, it is possible to adopt different values of pulse characteristics for each pulse in a series to drill holes in the workpiece. Pulse features that can be varied include pulse energy, pulse width, temporal pulse shape, time interval between pulses, and peak power, but are not limited to these pulse features alone.”  Page 14.

Rekow discloses that “[c]hanging to a short pulse for the last 12 pulses in the series will result in a smooth round hole exit” (page 14).
However, Rekow does not explicitly disclose the second set comprising at least one laser beam pulse having a pulse width of 100 picoseconds or less.
Murison is incorporated by Rekow (page 16, Rekow).  Murison is directed toward a pulsed laser source.  Murison teaches the second set comprising at least one laser beam pulse having a pulse width of 100 picoseconds or less (“the pulse width of each laser pulse within the set is generally in the range of about 100 femtoseconds to about 30 ns”, col. 11, ll. 1-5, Murison).  Further, Murison teaches that “the particular values for the pulse duration will depend on the particular applications” (col. 10, l. 66 – col. 11, l. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rekow to incorporate the teachings of Murison to have the second set comprising at least one laser beam pulse having a pulse width of 100 picoseconds or less.  One skilled in the art would have been motivated to combine the references because doing so would allow optical pulses to “be shaped to optimize pulse profile for the particular application, or to maximize energy extraction efficiency in the laser system”.  See Murison, col. 2, ll. 45-50.
Rekow discloses wherein the first set of laser beam pulses (first sub-series S3a, pages 13-14 and Fig. 4, reproduced above, Rekow) comprise laser beam pulses having respective pulse widths in the range from 0.1 to 300 nanoseconds (“the pulse width may be less than or greater than 100 nanoseconds”, page 15, Rekow).
Regarding claim 3, the cited prior art references teach all of the limitations of independent claim 1, which claim 3 depends upon, as discussed above.  Additionally, Rekow discloses that the first and second set have laser beam pulses with the same pulse width (pulse width W1, Fig. 1, reproduced below, Rekow).

    PNG
    media_image3.png
    265
    521
    media_image3.png
    Greyscale

As discussed above, the Examiner relies on Murison for an explicit teaching of pulse width for the second set of laser beam pulses having a pulse width of 100 picoseconds or less (col. 11, ll. 1-5, Murison).  Taken with the fact that Rekow discloses different sub-series of laser beam pulses with the same pulse width, the Murison, to modify the pulse widths of the first and second set of laser beam pulses.
Regarding claim 4, the cited prior art references teach all of the limitations of claim 3, which claim 4 depends upon, as discussed above.  Additionally, Rekow discloses wherein the first set of laser beam pulses (first sub-series S3a, pages 13-14 and Fig. 4, reproduced above, Rekow), having an inter-burst spacing (inter-pulse time interval L1, Fig. 4, Rekow).

    PNG
    media_image2.png
    274
    548
    media_image2.png
    Greyscale

Further, Rekow discloses that “[t]he choice of the values of E1, E2, L1, T1, T2 can be predetermined in order to optimize not only the speed of drilling but also some important characteristics of the hole” (page 5, Rekow).  Additionally, Rekow discloses that the time interval L1 is less than T1-T3, equal to T1-T3, greater than T1-T3, or twice as large as the largest value from T1-T3 (page 14). 
As discussed above, the Examiner relies on Murison for an explicit teaching of pulse width for the second set of laser beam pulses having a pulse width of 100 i.e., 0.1 nanosecond) (col. 11, ll. 1-5, Murison).  Taken with the fact that Rekow discloses the inter-bust spacing to be, for example, twice as large as the pulse width, it logically follows that the inter-burst spacing would be, for example, 0.2 nanoseconds.  The Examiner asserts that the disclosure of Rekow allows for larger inter-burst spacing.  
Additionally, Rekow discloses that “[t]he number of subseries in the series of pulses whose pulse characteristics can be changed is not limited to just two or three. There may be 4, 5, 10, 20 subseries, and the like. Indeed, in embodiments of the present invention, it is possible to adopt different values of pulse characteristics for each pulse in a series to drill holes in the workpiece”.  The Examiner asserts that a person of ordinary skill in the art would have found it obvious to have subseries with identical values of pulse characteristics, such that a person of ordinary skill in the art would have considered subseries with identical values to be a first set comprising a plurality of bursts of laser beam pulses.
Regarding claim 5, the cited prior art references teach all of the limitations of independent claim 1, which claim 5 depends upon, as discussed above.  Additionally, Rekow discloses comprising the step of cyclically repeating the sequence (series S3 of laser pulses suitable for drilling holes in a workpiece, pages 13-14 and Fig. 4, reproduced above, Rekow) of laser beam pulses (“[a]s schematically shown in FIG. 2B, the silicon wafer may typically include thousands Rekow).

    PNG
    media_image4.png
    425
    522
    media_image4.png
    Greyscale

Rekow discloses “[u]sing this pulse series [Fig. 4] to drill each hole in the wafer” (page 14).  The Examiner asserts that a person of ordinary skill in the art would have realized that the series and subseries of laser beam pulses would be repeated to drill each of the holes shown in Fig. 2B.
Regarding claim 6, the cited prior art references teach all of the limitations of claim 5, which claim 6 depends upon, as discussed above.  Additionally, Rekow discloses wherein each sequence (series S3 of laser pulses suitable for drilling holes in a workpiece, pages 13-14 and Fig. 4, reproduced above, Rekow) comprises a single laser beam pulse of the first set (first sub-series S3a, pages 13-14 and Fig. 4, reproduced above, Rekow), and a single laser beam pulse of the Rekow), such that the wafer (workpiece 304, Fig. 7, Rekow) is irradiated with alternate laser beam pulses of the first set and laser beam pulse of the second set (“[u]sing this pulse series to drill each hole in the wafer”, page 14, Rekow).
Regarding claim 7, the cited prior art references teach all of the limitations of claim 6, which claim 7 depends upon, as discussed above.  Additionally, Rekow discloses wherein each sequence (series S3 of laser pulses suitable for drilling holes in a workpiece, pages 13-14 and Fig. 4, reproduced above, Rekow) comprises a laser beam pulse of the first set (first sub-series S3a, pages 13-14 and Fig. 4, Rekow) followed by a laser beam pulse of the second set (second sub-series S3c, pages 13-14 and Fig. 4, Rekow), with the gap between these two pulses being between 100 ps and 1 ms (inter-pulse time intervals L1 and L2, Fig. 4, Rekow).
Further, Rekow discloses that “[t]he choice of the values of E1, E2, L1, T1, T2 can be predetermined in order to optimize not only the speed of drilling but also some important characteristics of the hole” (page 5, Rekow).  Additionally, Rekow discloses that the time interval L1 is less than T1-T3, equal to T1-T3, greater than T1-T3, or twice as large as the largest value from T1-T3 (page 14). 
As discussed above, the Examiner relies on Murison for an explicit teaching of pulse width for the second set of laser beam pulses having a pulse width of 100 picoseconds (i.e., 0.1 nanosecond) (col. 11, ll. 1-5, Murison).  Taken with the fact Rekow discloses the gap to be, for example, twice as large as the pulse width, it logically follows that the inter-burst spacing would be, for example, 0.2 nanoseconds.  The Examiner asserts that the disclosure of Rekow allows for larger gaps.  This same rationale applies to inter-pulse interval L2, and with the inclusion of inter-pulse interval L2, the gap continues to fall within the recited range.
Regarding claim 8, the cited prior art references teach all of the limitations of claim 5, which claim 8 depends upon, as discussed above.  Additionally, Rekow discloses wherein each sequence (series S3 of laser pulses suitable for drilling holes in a workpiece, pages 13-14 and Fig. 4, reproduced above, Rekow) comprises a laser beam pulse burst of the first set (first sub-series S3a, pages 13-14 and Fig. 4, Rekow) followed by a laser beam pulse of the second set (second sub-series S3c, pages 13-14 and Fig. 4, Rekow), with the gap between the pulses being at least 100 ps (inter-pulse time intervals L1 and L2, Fig. 4, Rekow).
Further, Rekow discloses that “[t]he choice of the values of E1, E2, L1, T1, T2 can be predetermined in order to optimize not only the speed of drilling but also some important characteristics of the hole” (page 5, Rekow).  Additionally, Rekow discloses that the time interval L1 is less than T1-T3, equal to T1-T3, greater than T1-T3, or twice as large as the largest value from T1-T3 (page 14). 
As discussed above, the Examiner relies on Murison for an explicit teaching of pulse width for the second set of laser beam pulses having a pulse width of 100 i.e., 0.1 nanosecond) (col. 11, ll. 1-5, Murison).  Taken with the fact that Rekow discloses the gap to be, for example, twice as large as the pulse width, it logically follows that the inter-burst spacing would be, for example, 0.2 nanoseconds.  The Examiner asserts that the disclosure of Rekow allows for larger gaps.  This same rationale applies to inter-pulse interval L2, and with the inclusion of inter-pulse interval L2, the gap continues to fall within the recited range.
Regarding claim 9, the cited prior art references teach all of the limitations of claim 5, which claim 9 depends upon, as discussed above.  Additionally, Rekow discloses wherein each sequence (series S3 of laser pulses suitable for drilling holes in a workpiece, pages 13-14 and Fig. 4, reproduced below, Rekow) comprises at least two successive laser beam pulses (Fig. 4 shows four successive laser beam pulses from first sub-series S3a, Rekow) of the first set (first sub-series S3a, pages 13-14 and Fig. 4, Rekow), followed by a laser beam pulse of the second set (second sub-series S3c, pages 13-14 and Fig. 4, Rekow).

    PNG
    media_image2.png
    274
    548
    media_image2.png
    Greyscale

Rekow discloses wherein each sequence (series S3 of laser pulses suitable for drilling holes in a workpiece, pages 13-14 and Fig. 4, reproduced above, Rekow) comprises a laser beam pulse of the first set (first sub-series S3a, pages 13-14 and Fig. 4, Rekow), followed by at least two successive laser beam pulses (Fig. 4 shows four successive laser beam pulses from sub-series S3c, Rekow) of the second set (second sub-series S3c, pages 13-14 and Fig. 4, Rekow).
Regarding claim 11, the cited prior art references teach all of the limitations of independent claim 1, which claim 11 depends upon, as discussed above.  Additionally, Rekow discloses wherein the energy of each laser beam pulse (pulse energy E3, page 14 and Fig. 4, Rekow) of the second set of laser beam pulses (second sub-series S3c, pages 13-14 and Fig. 4, Rekow) is different from the energy of each laser beam pulse (pulse energy E1, page 14 and Fig. 4, Rekow) of the first set of laser beam pulses (first sub-series S3a, pages 13-14 and Fig. 4, Rekow).
Regarding claim 12, the cited prior art references teach all of the limitations of claim 11, which claim 12 depends upon, as discussed above.  Additionally, Rekow discloses wherein the energy of each laser beam pulse (pulse energy E3, page 14 and Fig. 4, Rekow) of the second set of laser beam pulses (second sub-Rekow) is greater than the energy of each laser beam pulse (pulse energy E1, page 14 and Fig. 4, Rekow) of the first set of laser beam pulses (first sub-series S3a, pages 13-14 and Fig. 4, Rekow).
Regarding claim 13, the cited prior art references teach all of the limitations of claim 11, which claim 13 depends upon, as discussed above.  Additionally, Rekow discloses wherein the energy of each laser beam pulse (pulse energy E3, page 14 and Fig. 4, Rekow) of the second set of laser beam pulses (second sub-series S3c, pages 13-14 and Fig. 4, Rekow) is different from the energy of each laser beam pulse (pulse energy E1, page 14 and Fig. 4, Rekow) of the first set of laser beam pulses (first sub-series S3a, pages 13-14 and Fig. 4, Rekow).
Moreover, Rekow discloses “[t]he choice of the values of E1, E2, L1, T1, T2 can be predetermined in order to optimize not only the speed of drilling but also some important characteristics of the hole” (page 5).
However, Rekow does not explicitly disclose wherein the energy of each laser beam pulse of the second set of laser beam pulses is lower than the energy of each laser beam pulse of the first set of laser beam pulses.
Murison is incorporated by Rekow (page 16, Rekow).  Murison is directed toward a pulsed laser source.  Murison teaches wherein the energy of each laser beam pulse of the second set of laser beam pulses is lower than the energy of each laser beam pulse of the first set of laser beam pulses (first pulse has a peak power Murison).

    PNG
    media_image5.png
    256
    343
    media_image5.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rekow to incorporate the teachings of Murison to wherein the energy of each laser beam pulse of the second set of laser beam pulses is lower than the energy of each laser beam pulse of the first set of laser beam pulses.  One skilled in the art would have been motivated to combine the references because doing so would allow optical pulses to “be shaped to optimize pulse profile for the particular application, or to maximize energy extraction efficiency in the laser system”.  See Murison, col. 2, ll. 45-50.
Regarding claim 15, the cited prior art references teach all of the limitations of independent claim 1, which claim 15 depends upon, as discussed above.  Additionally, Rekow discloses wherein the first set of laser beam pulses (first sub-series S3a, pages 13-14 and Fig. 4, Rekow) is used to form at least one cut in the Rekow), and the second set of laser beam pulses (second sub-series S3c, pages 13-14 and Fig. 4, Rekow) is used to perform post-processing of the at least one formed cut (“pulses with energy E3, time interval between pulses T3, and specific pulse shapes will provide the desired hole exit properties to provide the desired hole exit properties”, page 14, Rekow).
Regarding claim 16, the cited prior art references teach all of the limitations of independent claim 1, which claim 16 depends upon, as discussed above.  Additionally, Rekow discloses laser cutting apparatus (Fig. 7 is a simplified schematic diagram of a laser processing system suitable for drilling holes in a workpiece, page 10 and Fig. 7, reproduced below, Rekow) for performing the method of claim 1.

    PNG
    media_image1.png
    539
    475
    media_image1.png
    Greyscale


Regarding claim 17, Rekow discloses laser cutting apparatus (Fig. 7 is a simplified schematic diagram of a laser processing system suitable for drilling holes in a workpiece, page 10 and Fig. 7, reproduced below, Rekow) for cutting (drilling, Abstract, Rekow) a wafer (workpiece 304, Fig. 7, Rekow), comprising:  a laser source (laser source 300, Fig. 7, Rekow) adapted to emit a sequence of successive laser beam pulses (series S3 of laser pulses suitable for drilling holes in a workpiece, pages 13-14 and Fig. 4, Rekow).  Further, Rekow discloses that “[t]he present invention also relates to drilling, i.e., drilling holes in various materials using a series of laser pulses. However, the present invention has wider applicability and can be applied to other applications and materials…. such as marking, engraving, micromachining and cutting” (page 3).  Moreover, Rekow describes drilling a hole “in a uniform material, such as a silicon wafer” (page 6).

    PNG
    media_image1.png
    539
    475
    media_image1.png
    Greyscale

Rekow discloses the sequence comprising first (first sub-series S3a, pages 13-14 and Fig. 4, reproduced below, Rekow) and second sets of laser beam pulses (sub-series S3c, pages 13-14 and Fig. 4, Rekow), the first set (first sub-series S3a, pages 13-14 and Fig. 4, Rekow) comprising at least one laser beam pulse (sub-series S3a has four pulses, Fig. 4, Rekow) having a pulse width in the range from 0.1 to 300 nanoseconds (“the pulse width may be less than or greater than 100 nanoseconds”, page 15, Rekow), and the second set (sub-series S3c, pages 13-14 and Fig. 4, Rekow) comprising at least one laser beam pulse (sub-series S3c has four pulses, Fig. 4, Rekow)  having a pulse width (Fig. 4, Rekow).

    PNG
    media_image2.png
    274
    548
    media_image2.png
    Greyscale

Furthermore, Rekow discloses a laser beam guiding assembly for directing the laser beam pulses from the laser source to irradiate a wafer to be cut (“optics 302 may be controlled by a controller to move the beam from one position to another along the surface of the workpiece”, page 17 and Fig. 7, Rekow).  Rekow also discloses that “the components for guiding the beam may mirrors” (page 16).  Moreover, Rekow discloses a driving assembly for relatively moving the Rekow).  The Examiner takes the position that as Rekow discloses movement of the workpiece, it logically follows that Rekow inherently discloses a driving assembly.
Moreover, Rekow discloses that “the second pulse width is not equal to the first pulse width” (claim 17).  Rekow also discloses “[t]he choice of the values of E1, E2, L1, T1, T2 can be predetermined in order to optimize not only the speed of drilling but also some important characteristics of the hole” (page 5).  Rekow also discloses:
“The number of subseries in the series of pulses whose pulse characteristics can be changed is not limited to just two or three. There may be 4, 5, 10, 20 subseries, and the like. Indeed, in embodiments of the present invention, it is possible to adopt different values of pulse characteristics for each pulse in a series to drill holes in the workpiece. Pulse features that can be varied include pulse energy, pulse width, temporal pulse shape, time interval between pulses, and peak power, but are not limited to these pulse features alone.”  Page 14.

Furthermore, Rekow discloses that “[c]hanging to a short pulse for the last 12 pulses in the series will result in a smooth round hole exit” (page 14).
However, Rekow does not explicitly disclose the second set comprising at least one laser beam pulse having a pulse width of 100 picoseconds or less.
Murison is incorporated by Rekow (page 16, Rekow).  Murison is directed toward a pulsed laser source.  Murison teaches the second set comprising at least Murison).  Further, Murison teaches that “the particular values for the pulse duration will depend on the particular applications” (col. 10, l. 66 – col. 11, l. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rekow to incorporate the teachings of Murison to have the second set comprising at least one laser beam pulse having a pulse width of 100 picoseconds or less.  One skilled in the art would have been motivated to combine the references because doing so would allow optical pulses to “be shaped to optimize pulse profile for the particular application, or to maximize energy extraction efficiency in the laser system”.  See Murison, col. 2, ll. 45-50.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rekow in view of Murison and further in view of U.S. Patent Application Publication No. 20080176147 (hereinafter Wagner).
Regarding claim 14, the cited prior art references teach all of the limitations of independent claim 1, which claim 14 depends upon, as discussed above.  Additionally, Rekow discloses the first set of laser beam pulses (first sub-series Rekow) and the second set of laser beam pulses (sub-series S3c, pages 13-14 and Fig. 4, Rekow).  Further, the Examiner asserts that a person of ordinary skill in the art would understand that the laser beams of Rekow inherently have a polarization.
However, Rekow does not explicitly disclose second set have a different laser beam polarization state from those of the first set.
Wagner is directed toward a system and method for eliminating edge roughness during laser ablation.  Wagner teaches second set have a different laser beam polarization state from those of the first set (“changing the polarization direction during the ablation process”, Abstract, Wagner).  Further, Wagner teaches “[i]f multiple polarization directions are used during the ablation sequence, the resulting structure consists of an average over these directions of the periodic structure formed by any individual polarization direction” (paragraph [0019], Wagner).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rekow to incorporate the teachings of Wagner to have second set have a different laser beam polarization state from those of the first set.  One skilled in the art would have been motivated to combine the references because doing so would Wagner, Abstract.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C GIBSON whose telephone number is (571)270-7896.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 






/WCG/          Examiner, Art Unit 3761                                                                                                                                                                                              
/JUSTIN C DODSON/          Primary Examiner, Art Unit 3761